UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A2 (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2013 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-10822 One Horizon Group, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 25-1229323 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) Weststrasse 1, Baar Switzerland CH6340 (Address of principal executive offices) (Zip Code) +41-41-7605820 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered n/a n/a Securities registered pursuant to Section 12(g) of the Act: Common Stock, Par Value $0.0001 (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yes¨Noþ Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes¨Noþ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.As of May 30, 2013, 31,714,839 shares of the registrant’s common stock, par value $0.0001, were outstanding. TABLE OF CONTENTS Part I – FINANCIAL INFORMATION Item 1 Financial Statements F-1 Item 2 Management’s Discussion and Analysis of Financial Conditionand Results of Operations 4 Item 3 Quantitative and Qualitative Disclosures about Market Risk 8 Item 4 Controls and Procedures 8 Part II – OTHER INFORMATION Item 1 Legal Proceedings 9 Item 1A Risk Factors 9 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3 Defaults Upon Senior Securities 9 Item 4 Mine Safety Disclosures 9 Item 5 Other Information 9 Item 6 Exhibits 10 SIGNATURES 11 2 EXPLANATORY NOTE One Horizon Group, Inc. (the "Company") is amending its Quarterly Report on Amendment No. 2 to Form 10-Q for the quarter ended March 31, 2013(the “Amended Report”) to revise our originally filed Form 10-Q filed on May 20, 2013 and Amendment No.1 to Form 10-Q filed on May 30, 2013 ( collectively, the “Original Report”) to restate its consolidated financial statements as of March 31, 2013 and December 31, 2012 and for the three month periods ending March 31, 2013 and 2012 to correct errors related to the recognition of revenue from sales of perpetual licenses to larger, top-tier ("Tier 1") and other ("Tier 2) telecom entities.Contracts with Tier 1 entities typically require agreed-upon fixed payments over fixed future periods extending beyond one year.Contracts with Tier 2 entities have long-term variable payment terms based on customer usage.The Company historically recognized the present value of Tier 1 contracts at the time of delivery.Revenue from Tier 2 contracts was historically recognized over the initial 5-year term on a straight-line basis. The Company's decision to restate the aforementioned financial statements was made as a result of management's identification of errors related to the recognition of revenue from sales of perpetual licenses to certain Tier 1 and Tier 2 telecom entities.On April 3, 2014, the Audit Committee, in consultation with management, including the CEO (principal executive officer) and Chief Financial Officer (principal financial and accounting officer), concluded that certain sales of perpetual licenses were not accurately recorded in the consolidated financial statements. The Audit Committee subsequently determined that, as a result of applying the guidance in ASC 985-605-25-32, a portion of the revenue recognized at the time of the sale of perpetual licenses to certain Tier 1 entities should have been deferred and recognized in future periods.The conclusion was also reached that revenue from contracts with Tier 2 entities should be recognized based on the timing of when payments become due (which is based on usage) rather than on a straight-line basis.Accordingly, the Company’spreviously released financial statements for the three months period ended March 31, 2013 and 2012 should no longer be relied upon. The errors impacted accounts receivable and deferred revenue in the consolidated balance sheets as well as revenue and net income (loss) in the consolidated statements of operations.As a result, revenue and net income (loss) were misstated in the consolidated statements of operations for the three months ended March 31, 2013 and 2012 and accounts receivable and deferred revenue were misstated in the consolidated balance sheets as of March 31, 2013 and December 31, 2012.These errors were considered material to the consolidated financial statements.However, there is no change in the amount of revenue expected to be recognized over the life of the contracts, or in the amount and timing of cash collected under the master license contracts, just an adjustment to the accounting periods in which it is recognized. In addition, this adjustment is merely a change in accounting policy and will not affect the Company’s operations in terms of the way we conduct our business, our sales contracts, business model and practices, our products and services, or our relationships with customers. This Amended Report does not reflect events occurring after the filing of the Original Report, nor does it modify or update those disclosures presented therein, except with regard to the modifications described in this Explanatory Note and the 1-for-600 reverse stock split which was approved by the Company’s shareholders in August 2013. As such, this Amended Report continues to speak as of May 30, 2013. Accordingly, this Amended Report should be read in conjunction with the Original Report and our other reports filed with the SEC subsequent to the filing of our Original Report, including any amendments to those filings. In addition, pursuant to Rule12b-15 under the Securities Exchange Act of 1934, as a result of this Amended Report, the certifications pursuant to Section302 and Section906 of the Sarbanes-Oxley Act of 2002, filed and furnished, respectively, as exhibits to the Original Report have been re-executed and re-filed as of the date of this Amended Report and are included as exhibits hereto. CAUTIONARY NOTE CONCERNING FORWARD-LOOKING STATEMENTS The statements made in this Report, and in other materials that One Horizon Group, Inc. (the “Company”) has filed or may file with the Securities and Exchange Commission, in each case that are not historical facts, contain “forward-looking information” within the meaning of the Private Securities Litigation Reform Act of 1995, and Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934, both as amended, which can be identified by the use of forward-looking terminology such as “may,” “will,” “anticipates,” “expects,” “projects,” “estimates,” “believes,” “seeks,” “could,” “should,” or “continue,” the negative thereof, and other variations or comparable terminology as well as any statements regarding the evaluation of strategic alternatives.These forward-looking statements are based on the current plans and expectations of management, and are subject to a number of risks and uncertainties that could cause actual results to differ materially from those reflected in such forward-looking statements. Among these risks and uncertainties are the competition we face; our ability to adapt to rapid changesin the market for voice and messaging services; our ability to retain customers and attract new customers; our ability to establish and expand strategic alliances; governmental regulation and related actions and taxes in our international operations; increased market and competitive risks, including currency restrictions, in our international operations; risks related to the acquisition or integration of future businesses or joint ventures; our ability to obtain or maintain relevant intellectual property rights; intellectual property and other litigation that may be brought against us; failure to protect our trademarks and internally developed software; security breaches and other compromises of information security; our dependence on third party facilities, equipment, systems and services; system disruptions or flaws in our technology and systems; uncertainties relating to regulation of VoIP services; liability under anti-corruption laws; results of regulatory inquiries into our business practices; fraudulent use of our name or services; our ability to maintain data security; our dependence upon key personnel; our dependence on our customers' existing broadband connections; differences between our service and traditional phone services; our ability to obtain additional financing if required; our early history of net losses and our ability to maintain consistent profitability in the future. These and other matters the Company discusses in this Report, or in the documents it incorporates by reference into this Report, may cause actual results to differ from those the Company describes. The Company assumes no obligation to update or revise any forward-looking information, whether as a result of new information, future events or otherwise. 3 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. ONE HORIZON GROUP, INC. (formerly Intelligent Communication Enterprise Corporation) Consolidated Balance Sheets March 31, 2013 and December 31, 2012 (in thousands, except share data) (unaudited) March 31, December 31, Assets (Restated) (Restated) Current assets: Cash $ $ Accounts receivable Other assets Total current assets Property and equipment, net Intangible assets, net Other assets - Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses Accrued compensation 36 38 Income taxes 94 94 Amounts due to related parties Current portion of long-term debt 59 59 Total current liabilities Long-term liabilities Long-term debt Deferred income taxes Mandatorily redeemable preferred shares 90 90 Total liabilities Stockholders' Equity Preferred stock: $0.0001 par value, authorized 50,000,000; no shares issued or outstanding Common stock: $0.0001 par value, authorized 200,000,000,000 shares; issued and outstanding 31,563,000 shares (December 201230,845,844) 3 3 Additional paid-in capital Stock subscriptions receivable ) ) Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. F-1 ONE HORIZON GROUP, INC. (formerly Intelligent Communication Enterprise Corporation) Consolidated Statements of Operations For the three months ended March 31, 2013 and 2012 (in thousands, except per share data) (unaudited) (Restated) (Restated) Revenue $ $ Cost of revenue - Hardware 7 51 -Amortization of software development costs Gross margin Expenses: General and administrative Depreciation 36 97 Lossfrom operations ) ) Other income and expense: Interest expense (5 ) ) Interest expense - related parties ) Lossbefore income taxes ) ) Income taxes - - Net loss for the period $ ) $ ) Earnings per share Basic net income per share $ $ ) Diluted net income per share $ $ ) Weighted average number of shares outstanding Basic Diluted See accompanying notes to consolidated financial statements. F-2 ONE HORIZON GROUP, INC. (formerly Intelligent Communication Enterprise Corporation) Consolidated Statements of Comprehensive Income For the three months ended March 31, 2013 and 2012 (in thousands) (unaudited) (Restated) (Restated) Net (loss)income $ ) $ ) Other comprehensive income: Foreign currency translation adjustment gain (loss) ) - Total comprehensive income (loss) $ ) $ ) See accompaying notes to consolidated financial statements F-3 ONE HORIZON GROUP, INC. (formerly Intelligent Communication Enterprise Corporation) Consolidated Statements of Stockholders' Equity For the three months ended March 31, 2013 (in thousands) (unaudited) Common Stock Additional Paid-in Capital Accumulated Deficit Subscriptions Receivable Accumulated Other Comprehensive Income (Loss) Total Stockholders' Equity Number of Shares Amount Balance December 31, 2012 (Restated) $ 3 $ $ ) $ ) $ $ Net loss (Restated) Foreign currency translation adjustment ) ) Common stock issued for subscription receivable - ) - Balance March 31, 2013 (Restated) $ 3 $ $ ) $ ) $ $ See accompanying notes to consolidated financial statements. F-4 ONE HORIZON GROUP, INC. (formerly Intelligent Communication Enterprise Corporation) Consolidated Statements of Cash Flows For the three months ended March 31, 2013 and 2012 (in thousands) (unaudited) Cash provided by (used in) operating activities: (Restated) (Restated) Operating activities: Net income (loss) for the period $ ) $ ) Adjustment to reconcile net income (loss) for the period to net cash provided by (used in) operating activities: Depreciation of property and equipment 36 97 Amortization of software development costs Changes in operating assets and liabilities: Accounts receivable ) ) Other assets 6 (6 ) Accounts payable and accrued expenses Income taxes - - Net cash provided by (used in) operating activities ) Cash used in investing activities: Acquisition of intangible assets ) ) Acquisition of property and equipment ) - Investments ) Net cash provided by(used in) investing activities ) ) Cash provided by (used in) financing activities: Increase (decrease) in long-term borrowing, net ) ) Advances from related parties, net of repayment - Net checks issued in excess of funds - ) Net cash provided by (used in)financing activities ) Decrease in cash during the period $ ) $ ) Cash at beginning of the period Cash at end of the period $ $ - Supplementary Information: Interest paid $ - $ - Income taxes paid - - Non cash transactions: - - Common stock issued for subscription receivable - See accompanying notes to consolidated financial statements. F-5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 Note 1.Description of Business, Organizationand Principles of Consolidation Description of Business One Horizon Group, Inc., (the “Company” or “Horizon”) develops proprietary software primarily in the Voice over Internet Protocol (VoIP) and bandwidth optimization markets (“Horizon Globex”) and provides it under perpetual license arrangements (“Master License”) throughout the world. The Company sells related user licenses and software maintenance services as well. Organization On November 30, 2012, the predecessor company “ICE” acquired all of the stock of One Horizon Group plc (“OHG”), a company incorporated in the United Kingdom through the issuance of29,755,794 shares of common stock of the Company. Upon completion of this transaction the former shareholders of OHG controlled approximately 96% of the outstanding stock of the Company and OHG was deemed the acquiring entity The share exchange has been accounted for as a reverse acquisition. The historical combined financial statements of OHG form the consolidated financial statements presented. For accounting purposes ICE was considered to have been acquired as of November 30, 2012. The consolidated financial statementsreflect the deemed acquisition ofICE by OHG and the recognition of the1,160,051 shares of common stock, with a fair value of $170,000, at November 30, 2012. On December 31, 2012, the Company sold the operations of Global Integrated Media Limited and Modizo for the return of70,000 shares of common stock with a fair value of $420,000. These companies were subsidiaries and divisions of ICE. Interim Period Financial Statements The accompanying unaudited interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States (“GAAP”) for interim financial information and with the Securities and Exchange Commission’s instructions. Accordingly, they do not include all the information and footnotes required by GAAP for complete financial statements. The results of operations reflect interim adjustments, all of which are of a normal recurring nature and, in the opinion of management, are necessary for a fair presentation of the results for such interim period. The results reported in these interim consolidated financial statements should not be regarded as necessarily indicative of results that may be expected for the entire year. Certain information and note disclosure normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to the Securities and Exchange Commission’s rules and regulations. These unaudited interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the six months ended December 31, 2012, as filed with the Securities and Exchange Commission on May 13, 2013 and the Company’s Annual Report on Form 10-K for the year ended December 31, 2013, as filed with theSecurities and Exchange Commission on April 15, 2014. Principles of Consolidation and Combination The March 31, 2013 consolidated financial statements include the accounts of One Horizon Group, Inc. and its wholly owned subsidiaries OHG, Horizon Globex GmbH, Abbey Technology Gmb and One Horizon Hong Kong Limited. The comparative statement of operations, comprehensive income and cash flows for the three months ended March 31, 2013 and 2012 include the combined accounts of One Horizon Group plc, Horizon Globex GmbH and Abbey Technology GmbH. These combined financial statements present the carve-out combined financial position and results of operations of OHG without including the accounts of Satcom Global, a former wholly-owned subsidiary of OHG, which was disposed of in October 2012. All revenues, expenses, gains and losses, assets and liabilities related to the Satcom Global business have been eliminated from these combined financial statements. All significant intercompany balances and transactions have been eliminated. F-6 Note 2.Restatement of Financial Statements One Horizon Group, Inc. (the "Company") is amending its Quarterly Report on Form 10-Q/A2 for the quarter ended March 31, 2013 to restate its consolidated financial statements as of March 31, 2013 and December 31, 2012 and for the three month periods ending March 31, 2013 and 2012 to correct errors related to the recognition of revenue from sales of perpetual licenses to larger, top-tier ("Tier 1") and other ("Tier 2) telecom entities.Contracts with Tier 1 entities typically require agreed-upon fixed payments over fixed future periods extending beyond one year.Contracts with Tier 2 entities have long-term variable payment terms based on customer usage.The Company historically recognized the present value of Tier 1 contracts at the time of delivery.Revenue from Tier 2 contracts was historically recognized over the initial 5-year term on a straight-line basis. The Company's decision to restate the aforementioned financial statements was made as a result of management's identification of errors related to the recognition of revenue from sales of perpetual licenses to certain Tier 1 and Tier 2 telecom entities.Management subsequently determined, and the Audit Committee of the Board of Directors adopted management's conclusion that, as a resultof applying the guidance in ASC 985-605-25-32, a portion of the revenue recognized at the time of the sale of perpetual licenses to certain Tier 1 entities should have been deferred and recognized in future periods as payments became due.The conclusion was also reached that revenue from contracts with Tier 2 entities should have been recognized based on the timing of when payments became due (which is based on usage). The errors impacted accounts receivable and deferred revenue in the consolidated balance sheets as well as revenue in the consolidated statements of operations.As a result, revenue and net income were misstated in the consolidated statements of operations for the three months ended March 31, 2013 and 2012. Accounts receivable and deferred revenue were misstated in the consolidated balance sheet as of March 31, 2013 and December 31, 2012. The effect of these errors on the consolidated results of operations for the three months ended March 31, 2013 was to reduce revenues by $1.09 million and net income by $994,000. Revenues for the three months ended March 31, 2012 were reduced by $1.37 million and net income was reduced by $1.36 million. The consolidated financial statements have been restated as follows.The errors had no impact on the Company's consolidated net cash flows from operating,investing and financing activities.The Company has also reclassified amortization of software development costs from the prior presentation as operating expenses to cost of revenue. Consolidated Balance Sheet (in thousands) As of March 31, 2013 As previously Reported Adjustments As Restated Assets Accounts receivable, current portion $ ) $ Total current assets ) Accounts receivable, net of current portion ) - Total assets $ ) $ Liabilities and Stockholders' Equity Current portion of deferred revenue $ ) $ - Income taxes ) 94 Total current liabilities ) Deferred revenue ) - Total liabilities ) Accumulated deficit ) ) ) Total stockholders' equity ) Total liabilities and stockholders' equity $ ) $ F-7 Consolidated Balance Sheet (in thousands) As of December 31, 2012 As previously Reported Adjustments As Restated Assets Accounts receivable, current portion $ ) $ Total current assets ) Accounts receivable, net of current portion ) - Total assets $ ) $ Liabilities and Stockholders' Equity Current portion of deferred revenue $ ) $ - Income taxes ) 94 Total current liabilities ) Deferred revenue ) - Total liabilities ) Accumulated deficit ) ) ) Total stockholders' equity ) Total liabilities and stockholders' equity $ ) $ Consolidated Statements of Operations (in thousands) Three Months Ended March 31, 2013 As previously Reported Adjustments As Restated Revenue $ ) $ Cost of revenue 7 Gross margin ) Expenses ) Income (loss) from operations ) ) Other income and expense ) - ) Income(loss) from operations before income taxes ) ) Income taxes ) - Net income (loss) for the period $ ) $ ) Earning per share: Basic $ $ ) Diluted $ $ ) F-8 Consolidated Statements of Operations (in thousands) Three Months Ended March 31, 2012 As previously Reported Adjustments As Restated Revenue $ ) $ Cost of revenue 51 Gross margin Expenses ) Income from operations ) ) Other income and expense ) - ) Income (loss)from operations before income taxes ) ) Income taxes 16 ) - Net income for the period $ ) $ ) Earning per share: Basic $ - ) $ ) Diluted $ - ) $ ) Consolidated Statements of Comprehensive Income (in thousands) Three months ended March 31, 2013 As previously Reported Adjustments As Restated Net income (loss) $ $ ) $ Comprehensive income (loss) ) Consolidated Statements of Comprehensive Income (in thousands) Three months endedMarch 31, 2012 As previously Reported Adjustments As Restated Net income $ $ ) $ Comprehensive income ) F-9 Consolidated Statements of Cash Flows (in thousands) Three months ended March31, 2013 As previously Reported Adjustments As Restated Cash provided by (used in) operating activities: Operating activities Net income (loss) $ ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Deferred revenue ) - Income taxes 79 ) - Net cash provided by (used in) operating activities $ ) - ) Consolidated Statements of Cash Flows (in thousands) Three months ended March31, 2012 As previously Reported Adjustments As Restated Cash provided by (used in) operating activities: Operating activities Net income $ ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Deferred revenue ) - Income Taxes 16 ) - Net cash provided by (used in) operating activities $ - Note 3.Summary of Significant Accounting Policies Basis of Accounting and Presentation These consolidated and combined financial statements have been prepared in conformity with accounting principles generally accepted in the United States. The financial position, results of operations and cash flows of the Company as of and for the three months ended March 31, 2013 and 2012 have been derived from the Company’s historical accounting records and are presented as a combined group. The combined financial statements do not include revenues, expenses, assets and liabilities of the former Satcom Global business which was operated through separate corporate subsidiaries.Management of the Company considers the basis on which the expenses have been allocated to the combined group to be a reasonable reflection of the utilization of the services provided to or received from during the periods presented. The reporting currency of the Company is the United States dollar. Assets and liabilities of operations other than those denominated in U.S. dollars, primarily in Switzerland and the United Kingdom, are translated into United States dollars at the rate of exchange at the balance sheet date. Revenues and expenses are translated at the average rate of exchange throughout the period. Gains or losses from these translations are reported as a separate component of other comprehensive income (loss) until all or a part of the investment in the subsidiaries is sold or liquidated. The translation adjustments do not recognize the effect of income tax because the Company expects to reinvest the amounts indefinitely in operations. Transaction gains and losses that arise from exchange-rate fluctuations on transactions denominated in a currency other than the functional currency are included in general and administrative expenses. F-10 Cash Cash and cash equivalents include bank demand deposit accounts and highly liquid short term investments with maturities of three months or less when purchased. Cash consists of checking accounts held at financial institutions in the United Kingdom, Switzerland and Singapore which, at times, balances may exceed insured limits. The Company has not experienced any losses related to these balances, and management believes the credit risk to be minimal. Accounts Receivable Accounts receivable result primarily from sale of software and licenses to customers and are recorded at their principal amounts. Receivables are considered past due once they exceed the terms of the sales transaction. When necessary, the Company provides an allowance for doubtful accounts that is based on a review of outstanding receivables, historical collection information, and current economic conditions. There was an allowance of $218,000 for doubtful accounts at both March 31, 2013 and December 31, 2012, respectively. Receivables are generally unsecured. Account balances are charged off against the allowance when the Company determines it is probable the receivable will not be recovered. The Company does not have off-balance sheet credit exposure related to its customers. As of March 31, 2013 and December 31, 2012, three customers accounted for 30% and 33%, respectively, of the accounts receivable balance. Long-term payment terms for Master Licenses are provided to customers on an interest free basis, typically over five years. Payments due from customers beyond one year are recorded as long term at their net present value, to the extent revenue has been recorded as described. Accounts receivable includes amounts that are due for which revenue has not been recognized. Such amounts are recorded as deferred income, classified as current or long term liabilities, based on the expectation of revenue to be recognized and collections to be received. Property and Equipment Property and equipment is primarily comprised of leasehold property improvements, motor vehicles and equipment that are recorded at cost and depreciated or amortized using the straight-line method over their estimated useful lives as follows: motor vehicles – 5 years, equipment – between 3 and 5 years, leasehold property improvements, over the lesser of the estimated remaining useful life of the asset or the remaining term of the lease. Repairs and maintenance are charged to expense as incurred. Expenditures that substantially increase the useful lives of existing assets are capitalized. Fair Value Measurements Fair value is defined as the exchange price that will be received for an asset or paid to transfer a liability (an exit price) in the principal. Valuation techniques used to measure fair value should maximize the use of observable inputs and minimize the use of unobservable inputs. To measure fair value, the Company uses the following fair value hierarchy based on three levels of inputs, of which the first two are considered to be observable and the third unobservable: Level 1 – Quoted prices in active markets for identical assets or liabilities. Level 2 – Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3 – Unobservable inputs are supported by little or no market activity and are significant to the fair value of the assets or liabilities. F-11 Intangible Assets Intangible assets include software development costs and customer relationships.Customer relationships are amortized on a straight-line basis over their estimated useful lives of five years. Amortization of capitalized software development costs is computed using the greater of (a) the ratio of the product’s current gross revenues to the total of current and expected gross revenues or (b) the straight-line method, computed by dividing the remaining unamortized cost by the estimated economic life of the product.The Company periodically evaluates whether changes have occurred that would require revision of the remaining estimated useful life. The Company expenses software development costs as incurred until technological feasibility has been established, at which time those costs are capitalized until the product is available for general release to customers. Judgment is required in determining when technological feasibility of a product is established. The Company has determined that after technological feasibility for software products is reached, the Company continues to address all high-risk development issues through coding and testing prior to the release of the products to customers. The amortization of these costs is included in cost of revenue over the estimated life of the products. During the three months ended March 31, 2013 and 2012, software development costs of $245,000, and $770,000, respectively, have been capitalized. Impairment of Long-Lived Assets The Company evaluates the recoverability of its property and equipment and other long-lived assets, including software development costs and customer relationships, whenever events or changes in circumstances indicate impairment may have occurred. An impairment loss is recognized when the net book value of such assets exceeds the estimated future undiscounted cash flows attributed to the assets or the business to which the assets relate. Impairment losses, if any, are measured as the amount by which the carrying value exceeds the fair value of the assets. During the three months ended March 31, 2013 and 2012, respectively, the Company identified no impairment losses related to the Company’s long-lived assets. Revenue Recognition The Company recognizes revenue when it is realized or realizable and earned.The Company establishes persuasive evidence of a sales arrangement for each type of revenue transaction based on a signed contract with the customer and that delivery has occurred or services have been rendered, the price is fixed and determinable, and collectability is reasonably assured. ● Softwarelicenses – revenue from sales of perpetual licenses to customers when payments for the licenses are fixed is recognized at the inception of the arrangement, unless the payment term exceeds one year and then only if the presumption that the license fee is not fixed or determinable can be overcome, presuming all other relevant revenue recognition criteria are met. If the presumption cannot be overcome, revenue is recognized as payments from the customer become due. Revenue from sales of perpetual licenses when payments for the licenses are payable over a period exceeding a year, and those payments are variable based on customer usage, are recognized as payments from the customer become due. ● Revenues for user licenses purchased by customers is recognized when the user license is delivered. ● Revenues for maintenance services are recognized over the period of delivery of the services. The Company enters into arrangements under which a customer purchases a combination of software licenses, maintenance services and post-contract customer support (“PCS”). As a result, judgment is sometimes required to determine the appropriate accounting, including how the price should be allocated among the deliverable elements if there are multiple elements. PCS may include rights to upgrades, when and if available, support, updates and enhancements. When vendor specific objective evidence (“VSOE”) of fair value exists for all elements in a multiple element arrangement, revenue is allocated to each element based on the relative fair value of each of the elements. VSOE of fair value is established by the price charged when the same element is sold separately. Accordingly, the judgments involved in assessing the fair values of various elements of an agreement can impact the recognition of revenue in each period. Changes in the allocation of the sales price between deliverables might impact the timing of revenue recognition, but would not change the total revenue recognized on the contract. When elements such as software and services are contained in a single arrangement, or in related arrangements with the same customer, revenue is allocatedto each element based on its relative fair value, provided that such element meets the criteria for treatment as a separate unit of accounting. In the absence of fair value for a delivered element, revenue is first allocated to the fair value of the undelivered elements and then allocated to the residual delivered elements. In the absence of fair value for an undelivered element, the arrangement is accounted for as a single unit of accounting, resulting in a delay of revenue recognition for the delivered elements until the undelivered elements are fulfilled. No sales arrangements to date include undelivered elements for which VSOE does not exist. For purposes of revenue recognition for perpetual licenses, the Company considers payment terms exceeding one year as a presumption thatthe fee in the transaction is not fixed or determinable.This presumption however, may be overcome if persuasive evidence demonstrates that the Company has a business practice of extending payment terms and has been successful in collecting under the original terms, without providing any concessions.In doing so, the Company considers if the arrangement is sufficiently similar to historical arrangements in terms of similar customers and products is assessing whether there is evidence of a history of successful collection. In order to determine the Company’s historical experience is based on sufficiently similar arrangements, the Company considers the various factor including the types of customers and products, product life cycle, elements included in the arrangement, length of payment terms and economics of license arrangement. If the presumption cannot be overcome due to a lack of such evidence, revenue isrecognized as payments become due, assuming all other revenue recognition criteria has been met.Through March 31, 2013, the Company had no sales contracts for which revenue had been recognized since inception of the arrangements. F-12 Leases Rentals payable under operating leases are charged to income on a straight-line basis over the term of the relevant lease. Benefits received and receivable as an incentive to enter into an operating lease are also spread on a straight-line basis over the lease term. Advertising Expenses It is the Company’s policy to expense advertising costs as incurred.No advertising costs were incurred during each of the three months ended March 31, 2013 and 2012. Research and Development Expenses Research and development expenses include all direct costs, primarily salaries for Company personnel and outside consultants, related to the development of new products, significant enhancements to existing products, and the portion of costs of development of software required to be expensed.Research and development costs are charged to operations as incurred with the exception of those software development costs that may qualify for capitalization. The Company incurred no research and development costs in the three months ended March 31, 2013 and 2012, respectively. Income Taxes Deferred income tax assets and liabilities are determined based on temporary differences between financial reporting and tax bases of assets and liabilities, operating loss, and tax credit carryforwards, and are measured using the enacted income tax rates and laws that will be in effect when the differences are expected to be recovered or settled. Realization of certain deferred income tax assets is dependent upon generating sufficient taxable income in the appropriate jurisdiction. The Company records a valuation allowance to reduce deferred income tax assets to amounts that are more likely than not to be realized. The initial recording and any subsequent changes to valuation allowances are based on a number of factors (positive and negative evidence). The Company considers its actual historical results to have a stronger weight than other, more subjective, indicators when considering whether to establish or reduce a valuation allowance. The Company continually evaluates its uncertain income tax positions and may record a liability for any unrecognized tax benefits resulting from uncertain income tax positions taken or expected to be taken in an income tax return. Estimated interest and penalties are recorded as a component of interest expense and other expense, respectively. Because tax laws are complex and subject to different interpretations, significant judgment is required when making certain determinations with regard to the Company’s tax positions. As a result, the Company makes certain estimates and assumptions in: (1) calculating its income tax expense, deferred tax assets, and deferred tax liabilities; (2) determining any valuation allowance recorded against deferred tax assets; and (3) evaluating the amount of unrecognized tax benefits, as well as the interest and penalties related to such uncertain tax positions. The Company’s estimates and assumptions may differ significantly from tax benefits ultimately realized. F-13 Net Income per Share Basic earnings per share of common stock is computed by dividing net income by the weighted-average number of common shares outstanding for the period. Diluted earnings per share of common stock reflects the maximum potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock and would then share in the net income of the company. Common shares issuable are considered outstanding as of the original approval date for purposes of earnings per share computations. (in thousands) March 31 Basic Incremental shares under stock compensation plans Incr - PotentiallyDiluted Accumulated Other Comprehensive Income (Loss) Other comprehensive income (loss), as defined, includes net income, foreign currency translation adjustment, and all changes in equity (net assets) during a period from non-owner sources. To date, the Company has not had any significant transactions that are required to be reported in other comprehensive income (loss), except for foreign currency translation adjustments. Use of Estimates The preparation of consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the fiscal year. The Company makes estimates for, among other items, useful lives for depreciation and amortization, determination of future cash flows associated with impairment testing for long-lived assets, determination of the fair value of stock options and warrants, determining fair values of assets acquired and liabilities assumed in business combinations, valuation allowance for deferred tax assets, allowances for doubtful accounts, and potential income tax assessments and other contingencies. The Company bases its estimates on historical experience, current conditions, and other assumptions that it believes to be reasonable under the circumstances. Actual results could differ from those estimates and assumptions. Financial Instruments The Company has the following financial instruments: cash, amounts due to related parties, and long-term debt.The carrying value of cash and long-term debt approximates their fair value due to their liquidity or their short-term nature as valued consistent with the use of level 2 inputs. The fair value of amounts due to related parties is not determinable. Share-Based Compensation The Company accounts for stock-based awards at fair value on date of grant and recognition of compensation over the service period for awards expected to vest. The fair value of stock options is determined using the Black-Scholes valuation model, which is consistent with the Company’s valuation techniques previously utilized for options in footnote disclosures. F-14 Note 4.Property and Equipment, net Property and equipment consist of the following:(in thousands) March 31 December 31 Leasehold improvements $ $ Motor vehicle Equipment Less accumulated depreciation ) ) Property and equipment, net $ $ Note 5.Intangible Assets Intangible assets consist primarily of software development costs and customer and relationships.(in thousands) March 31 December 31 Horizon software $ $ Customer relationships Less accumulated amortization ) ( 4,641 ) Intangible assets, net $ $ Amortization of intangible assets for each of the next five years is estimated to be $1,500,000 per year. Note 6.Long-term Debt Long – term liabilities consist of the following(in thousands) March 31 December 31 Vehicle loan $ 66 $ 67 Office term loan Less current portion ) ( 59 ) Balance $ $ F-15 Note 7.Related-Party Transactions Amounts due to related parties include the following:(in thousands) March 31 December 31 Loans due to stockholders $ $ Loans due to stockholders include: ● loans advanced during 2011 totaling $2,000,000 which are unsecured and have an interest rate of 10%. During the three months ended March 31, 2013 and 2012 interest of $50,000 and $50,000, respectively, has been accrued. ● loans advanced by two officers and directors during 2012 totaling $1,500,000 which are unsecured and have an interest rate of 0.21%. The loans are due on or before December 31, 2014, and can be repaid in cash or shares of ordinary shares of OHG at an exchange price of $1.50 per share. ● convertible loans advanced in January 2013 from two officers and directors in the amount of $250,000 each. These convertible loans bear an interest rate of 0.21% and are repayable on or before January 22 2014. The Company has the option to repay the loans at any time, without penalty, in cash or shares of common stock of the Company at a price of $0.0086 per share. If the Company elects to repay the convertible loans in full by the issuance of shares, the Company will issue 48,650 shares of common stock. ●
